Citation Nr: 9905683	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-30 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel



INTRODUCTION

The veteran had active service from April 1962 to April 1964.  
In January 1980, he claimed service connection for a 
genitourinary disorder he said he incurred in 1963 in 
Vietnam.  Based on service medical records and an April 1977 
VA treatment record, an April 1980 rating decision granted 
service connection for epididymitis and assigned a 
noncompensable evaluation.  The veteran disagreed with the 
evaluation, and appealed, and a January 1983 decision by the 
Board of Veterans' Appeals (Board) denied a compensable 
evaluation.

In March 1995, the veteran claimed an increased rating for 
epididymitis and service connection for a penile rash.  This 
appeal arises from a June 1995 rating decision of the 
Columbia, South Carolina, Regional Office (RO) that denied 
service connection for penile ulcers and also denied a 
compensable rating for epididymitis.  The veteran appealed, 
and a November 1997 Board decision held that the claim for 
service connection for penile ulcers was not well grounded; 
the issue of the evaluation for epididymitis was remanded for 
further development of the evidence, including a VA 
examination.  The only issue currently before the Board is 
the evaluation for epididymitis.


FINDINGS OF FACT

1.  The RO has attempted to obtain all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  Notice of the date and time of a scheduled VA examination 
was sent to the veteran at his address of record, but he 
failed to report for the examination.

3.  The veteran has shown neither good cause for failure to 
report for one scheduled VA examination nor willingness to 
report for another.


CONCLUSION OF LAW

The veteran's increased rating claim must be denied due to 
his failure, without good cause shown, to report for a 
scheduled VA examination of which he was properly notified.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.655(a), (b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

By way of background, the veteran's service medical records 
include an August 1963 outpatient treatment record recording 
that he gave a 5-day history of dysuria, a 2-day history of a 
swollen and tender right testicle, and a history of a similar 
episode a year earlier.  Examination revealed a swollen and 
tender right testicle but no chancre and no adenopathy.  A 
few days later, he complained of severe dysuria and a burning 
sensation of the skin of both legs, and gave a 5-day history 
of left inguinal adenitis.  The impression was urethritis.  A 
few days after that, adenopathy persisted, and was slightly 
tender, but dysuria was mild.  A mid-September outpatient 
treatment record noted only two nontender, 1-cm nodes in the 
left groin.  Service medical records also include a November 
1963 outpatient treatment record noting that the veteran 
complained of swelling in the groin and, though examination 
findings were not entered, epididymitis was diagnosed.  At a 
February 1964 separation examination, the veteran did not 
report a genitourinary disorder, and none was found on 
clinical evaluation.

On an April 1977 VA treatment record, the veteran complained 
of a swollen right testicle, and the diagnosis was 
epididymitis.

In a letter received in January 1980 and another received in 
March 1981, the veteran contended that he was treated for a 
disease in Vietnam and was told then that he was okay, but 
that a problem had recurred four or fives times each year 
since.  He had been to many doctors, none of whom was able to 
diagnose his condition.  He said he began seeing Dr. Nimmons 
in 1972, who referred him to Dr. H.L. Murray in 1975, but 
neither was able to diagnose his disorder.  In 1979, he was 
hospitalized for tests, but a diagnosis did not result.  Dr. 
Nimmons told him he would have to learn to live with it.  The 
veteran did not describe the disorder to which he referred.

At a May 1981 hearing, the veteran testified that his right 
testicle became swollen and tender three or four times per 
year.

At a June 1981 VA examination, the testes were normal, though 
the right testicle was slightly larger than the left, and 
tenderness was minimal.  The diagnostic impression was 
resolved epididymitis.

With the March 1995 claim, the veteran submitted private 
medical records, dated from May 1982 to November 1994, but 
none of them referred to epididymitis.

VA outpatient treatment records obtained after the March 1995 
claim was filed included some from 1989 and 1990, but none of 
them referred to epididymitis.

At a July 1996 hearing, the veteran submitted a June 1994 
outpatient treatment record from Carolina Family Practice.  
That record dealt primarily with back pain but, in an 
addendum, the examiner said that he forgot to report a little 
tenderness over the right epididymis and said it was nothing 
significant.  After submitting the treatment record, the 
veteran testified that his penile ulcers and epididymitis had 
the same etiology.  He said that he was an aircraft mechanic 
in service and cleaned the nozzles that were used to spray 
Agent Orange.

In an August 1996 decision, the hearing officer characterized 
an issue as service connection for penile ulcers as a result 
of exposure to herbicides.  In an August 1996 statement, the 
veteran said that he never claimed that he had any disorder 
related to Agent Orange exposure.  On that statement, he gave 
an address on Harmon Drive in Seneca.

As noted above in the Introduction, the RO granted service 
connection for epididymitis in 1980.  The November 1997 Board 
decision remanded the issue of the disability evaluation for 
epididymitis for further development of the evidence.  The 
remand directed the RO to obtain from the veteran the names 
and addresses of health care providers that treated him for 
epididymitis.  In addition, he was to be afforded a VA 
genitourinary examination.

The RO wrote the veteran at the address on Harmon Drive and 
asked him to complete and return VA forms authorizing the 
release of medical information.  The veteran did not respond 
to the RO letter.

The VA medical center reported that the veteran failed to 
report for a May 1998 examination.  The RO checked the notice 
of examination that was sent the veteran and found that it 
showed an old address.  The RO asked the VA medical center to 
reschedule the examination and notify the veteran thereof at 
his current address.  A VA examination was scheduled for 
September 1998, and the veteran was notified of the date and 
time of the examination at the Harmon Drive address, but he 
failed to report for same.

Analysis

VA has a duty to assist the veteran in developing evidence 
pertinent to his claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.103(a).  The duty to assist includes obtaining available 
relevant records.  Littke v. Derwinski, 1 Vet.App. 90 (1990); 
38 C.F.R. § 3.159.  In addition, the duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment and prior examinations.  Green v. Derwinski, 1 
Vet.App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); 38 C.F.R. 
§ 3.326.

However, the veteran's lack of cooperation has prevented the 
RO, and the Board, from having access to medical findings 
which would permit an informed evaluation of the service-
connected disability.  Where an RO requests information to 
enable it to obtain evidence in support of a veteran's claim, 
the veteran's cooperation with all such requests is essential 
and, as the Court of Veterans Appeals has emphasized, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet.App. 517, 
522 (1996).  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  In 
this case, the duty to assist has been frustrated by the 
veteran's failure to provide information regarding prior 
treatment and by his failure to report for the examination 
needed to produce evidence essential to the claim.

If the veteran believes he is entitled to an increased 
(compensable) rating for epididymitis, he must at least 
fulfill his minimal obligation of providing records of any 
non-VA treatment he has received, and must also apprise the 
RO that he is willing to report for a VA medical examination 
when it is scheduled.

When entitlement to an increased rating cannot be established 
without a VA examination and a claimant, without good cause, 
fails to report for such an examination, the claim shall be 
denied.  38 C.F.R. § 3.655(a), (b).  Under the circumstances 
of this case, the law is dispositive and the Board has no 
alternative but to deny the veteran's claim.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).


ORDER

Entitlement to an increased (compensable) evaluation for 
epididymitis is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

